DETAILED ACTION
This action is responsive to communications filed 06 April 2022.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite “assign … the support ticket to a support agent from both the first set of support agents and the second set of support agents”, wherein the limitation, under broadest reasonable interpretation, denote assigning a ticket (singular ticket) to an agent from both (e.g. an agent from a first and an agent from a second) sets, i.e. the same ticket would be assigned to two agents, where one agent belongs to a first set and the other agent belongs to the second set, in this case the first set defines agents who have skills handling the topic and the second set defines agents who have experiences handling the topic. 
Upon Examination of the specification, foregoing at least sections [0013], [0021], [0033], [0059-0062], [0092], [0093], [0100] and [0101], nowhere in the specification does it appear to denote “assigning the support ticket to a support agent from both (sets of support agents)”. In example, at least in [0013] the specification denotes assigning a ticket to Dana but not Bob as Dana has a higher score and is the only support agent with experience resolving high complexity problems. Furthermore, at least in [0092-0093] the specification denotes assigning a ticket to Bob since the ticket was a low risk ticket, even if Dana scores higher than Bob, in this case for “leaving Dana’s workload free to handle higher risk support tickets for which Dana would have been qualified but Bob would not have been qualified”.
If the support ticket was assigned to both Bob and Dana, it would contradict the disclosure of the invention, as the specification discusses optimal assignments, e.g. Bob is not experienced to handle tickets that would have been assigned to Dana, and Dana does not need to handle low risk tickets that would have been handled by Bob, leaving her free for other support tickets. In this case, if both Bob and Dana was assigned the same ticket, Dana would not be free for other tickets, further, Bob may not qualify for resolving the ticket.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-11, 14-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US-20190102723-A1) hereinafter Gupta in view of Gorny (US-20200151648-A1) further in view of BEZAWADA et al. (US-20220222551-A1) hereinafter Bezawada.
Regarding claim 1, Gupta discloses:
A system for assigning support tickets to support agents ([0039] service request, e.g. ticket, assigned to a customer service agent), the system comprising: 
one or more processors ([0027] one or more processors); and 
a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to ([0028] processor capable of performing instructions stored in the memory): 
train a machine-learning model to identify a plurality of support agents who had a plurality of experiences resolving a plurality of closed support tickets of a plurality of complexities ([0018] using algorithms and machine learning to build service agent profiles to identify their skillsets [0040] profiles built based on the activities performed, e.g. closure of a service ticket), in response to receiving the plurality of closed support tickets ([0054] trained using a training data set including a set of service requests and the associated skills needed by the customer service agent to resolve the issue and close the service request [0057] including feedback if the service request was properly assigned); 
identify a topic of a support ticket ([0040] service request analyzed to determine skills used to resolve the issue, or otherwise related to the issue, e.g. network connectivity, security, programming, network architecture, etc. (i.e. topics)), in response to receiving the support ticket ([0040] service request analyzed (i.e. indicates analysis responsive to receiving the service request)); 
estimate a complexity of the support ticket ([0040] determine the difficulty of the issue): 
identify a first set of support agents who have skills handling the identified topic of the support ticket ([0040] profiles of available agents may be compared to the skills associated with the pending request to identify the best agent to handle the service request); 
identify, by the machine-learning model, a second set of support agents who have experiences resolving support tickets of the estimated complexity ([0056] e.g. identifies which agents have the most expertise in security and assign the service request to those agents, e.g. by machine learning algorithm, such as by comparing profile point totals [0040] e.g. awarded based on difficulty of issues [0053] e.g. ticket resolved quickly awards more points (i.e. experience)); 
project workload availabilities, of at least some of the first set of support agents and the second set of support agents, for the support ticket ([0056] agent 2 will be able to process the service request almost immediately and agent 1 has a long queue of requests to process); 
generate a plurality of support agent scores based on the skills handling the identified topic ([0056] agent 1 has a security score of 90 and agent 2 has a security score of 89), the experiences resolving the support tickets of the estimated complexity ([0040] points awarded based on skills used to resolve the issue, or otherwise related to the issue, and the difficulty of the issue), and the projected workload availabilities for the support ticket; and  
	Gupta does not explicitly disclose:
generate a support agent score based on the projected workload availabilities for the support ticket;
assign, based on the plurality of support agent scores, the support ticket to a support agent from both the first set of support agents and the second set of support agents.
	However, Gorny discloses:
generate a support agent score based on the projected workload availabilities for the support ticket ([0030] maximum wait time, e.g. of agent);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gupta in view of Gorny to have generated a support agent score based on the projected workload availabilities for the support ticket. One of ordinary skill in the art would have been motivated to do so to assign tickets to one or more agents based on parameters such as maximum wait time (Gorny, [0030]).
	Gupta-Gorny do not explicitly disclose:
assign, based on the plurality of support agent scores, the support ticket to a support agent from both the first set of support agents and the second set of support agents.
	However, Bezawada discloses:
assign, based on the plurality of support agent scores ([0044] agents have a corresponding rating), the support ticket to a support agent from both the first set of support agents and the second set of support agents ([0056-0057] route the ticket to a number of automated agents (i.e. plurality) to generate suggestions for responding to the ticket [0074] membership of in-service agents adjusted based on the rating where underperforming is retired from the federation (i.e. based on agents with rating to belong to the federation, assigning to a number, e.g. multiple, automated agents to generated suggestions for responding to the ticket)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gupta-Gorny in view of Bezawada to have assigned multiple agents to a support ticket belonging to both skilled and experienced users. One of ordinary skill in the art would have been motivated to do so to route the ticket to a number, e.g. two, of automated agents based on a federation of agents where membership is adjusted based on ratings (Bezawada, [0056-0057] [0074]).
Regarding claim 2, Gupta-Gorny-Bezawada disclose: 
The system of claim 1, set forth above, 
Gupta discloses:
wherein the plurality of instructions further causes the processor to train another machine learning model to identify a plurality of topics of the plurality of closed support tickets, in response to receiving the plurality of closed support tickets ([0057] machine learning algorithm is periodically retrained using the updated training data set [0018] using algorithms and machine learning to build service agent profiles to identify their skillsets [0040] profiles built based on the activities performed, e.g. closure of a service ticket), wherein the other -43-[1968.09US]PATENTmachine learning model identifies the topic of the support ticket based on at least one of metadata, a body ([0040] service request may be analyzed (i.e. analyzing the request itself is equated to analyzing the body of the request) to determine the skills used to resolve the issue), a comment, a note, and a summary associated with the support ticket, in response to receiving the support ticket.  
Regarding claim 3, Gupta-Gorny-Bezawada disclose: 
The system of claim 1, set forth above, 
Gupta discloses:
wherein the plurality of instructions further causes the processor to train another machine learning model to estimate the plurality of complexities of the plurality of closed support tickets, in response to receiving the plurality of closed support tickets ([0057] machine learning algorithm is periodically retrained using the updated training data set [0018] using algorithms and machine learning to build service agent profiles to identify their skillsets [0040] profiles built based on the activities performed, e.g. closure of a service ticket), wherein the other machine learning model estimates the complexity of the support ticket based on at least one of a body ([0040] service request may be analyzed (i.e. analyzing the request itself is equated to analyzing the body of the request) to determine the difficulty of the issue), an initial priority, a customer identity, and a customer history associated with the support ticket, in response to receiving the support ticket.  
Regarding claim 4, Gupta-Gorny-Bezawada disclose: 
The system of claim 1, set forth above, 
Gupta discloses:
wherein the plurality of instructions further causes the processor to train another machine learning model to identify another plurality of support agents who had skills handling a plurality of topics of a plurality of closed support tickets, in response to receiving the plurality of closed support tickets ([0057] machine learning algorithm is periodically retrained using the updated training data set [0018] using algorithms and machine learning to build service agent profiles to identify their skillsets [0040] profiles built based on the activities performed, e.g. closure of a service ticket), wherein the other machine learning model identifies the first set of support agents who have skills handling the topic of the support ticket ([0040] profiles of available agents may be compared to the skills associated with the pending request to identify the best agent to handle the service request) based on at least one of a resolution time ([0047] multiplier associated with an aspect of the activity, e.g. elapsed time), a sentiment score ([0047] rating), an escalation status, a support agent ticket backlog, and a support agent workload associated with each support ticket associated with the topic, in response to receiving the support ticket ([0040] identify the best agent to handle the service request (i.e. in response to the service request)).  
Regarding claim 7, Gupta-Gorny-Bezawada disclose: 
The system of claim 1, set forth above, 
Gupta discloses:
wherein assigning the support ticket to the support agent comprises at least one of assigning and reassigning the support ticket to a support agent who has at least one of less skills for handling the topic of the support ticket ([0056] agent 1 has security score of 90 and agent 2 has security score of 89), less experience with resolving support tickets of the estimated complexity, and less projected workload availability for the support ticket, instead of to a support agent who has at least one of more skills ([0056] agent 2 instead of agent 1 as agent 2 will be able to process the service request almost immediately and agent 1 has a long queue of requests to process), more experience and more projected workload availability.  
Regarding claims 8-11, 14, and 15-18, 20, they do not further define nor teach over the limitations of claims 1-4, 7, therefore, claims 8-11, 14 and 15-18, 20 are rejected for at least the same reasons set forth above as in claims 1-4, 7.
Claim 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta-Gorny-Bezawada in view of Avila et al. (US-20180278750-A1) hereinafter Avila.
Regarding claim 5, Gupta-Gorny-Bezawada disclose: 
The system of claim 1, set forth above, 
Gupta discloses:
in response to receiving the support ticket ([0039] service request, e.g. ticket, assigned to a customer service agent), the plurality of projected workload availabilities for the support ticket being based on the projected workloads ([0056] agent 2 will be able to process the service request almost immediately and agent 1 has a long queue of requests to process).
Gupta does not explicitly disclose:
wherein the plurality of instructions further causes the processor to train another machine learning model to project workloads of another plurality of support agents, wherein the other machine learning model projects workload availabilities, of the at least some of the first set of support agents and the second set of support agents, for the support ticket based on at least one of a total number of support tickets currently assigned to each of the at least some of the first set of support agents and the second set of support agents, and at least one of a priority, an escalation status, a predicted probability of escalation, a complexity, and a support ticket life-stage associated with each of the total number of support tickets currently assigned to each of the at least some of the first set of support agents and the second set of support agents.  
However, Avila discloses:
wherein the plurality of instructions further causes the processor to train another machine learning model to project workloads of another plurality of support agents ([0039] operations performed in method 200 may correspond to operations executed by a system that execute neural network or machine-learning (i.e. training via learning in automated system) processing), wherein the other machine learning model projects workload availabilities ([0042] e.g. routing determination executed, e.g. based on agent data such as availability information for the support agents), of the at least some of the first set of support agents and the second set of support agents ([0042] support agents), for the support ticket based on at least one of a total number of support tickets currently assigned to each of the at least some of the first set of support agents and the second set of support agents ([0030] availability information, e.g. whether an agent is engaged in an interaction with a customer), and at least one of a priority, an escalation status, a predicted probability of escalation, a complexity, and a support ticket life-stage associated with each of the total number of support tickets currently assigned to each of the at least some of the first set of support agents and the second set of support agents ([0042] presence information, e.g. matching agent at initial stages of creation of a help desk case, during active communication for the help desk case, etc.).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gupta in view of Avila to have trained a machine learning model to project workloads of agents and for tickets based on a number of tickets currently assigned and at least a support ticket life stage associated with the tickets. One of ordinary skill in the art would have been motivated to do so to have a routing determination for support tickets based on agent data such as availability information for the support agents (Avila, [0042]).
Regarding claim 12, it does not further define nor teach over the limitations of claim 5, therefore, claim 12 is rejected for at least the same reasons set forth above as in claim 5.
Claim 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta-Gorny-Bezawada in view of Gupta et al. (US-20190102746-A1) hereinafter Gupta(2).
Regarding claim 6, Gupta-Gorny-Bezawada disclose: 
The system of claim 1, set forth above, 
Gupta disclose:
wherein projecting workload availabilities, of the at least some of the first set of support agents and the second set of support agents ([0056] agent 2 will be able to process the service request almost immediately and agent 1 has a long queue of requests to process), for the support ticket comprises the plurality of projected workload availabilities for the support ticket being based on the plurality of projected availabilities for the support ticket ([0056] agent 2 will be able to process the service request almost immediately and agent 1 has a long queue of requests to process (i.e. for service request, the identified agents as possible candidates to process the service request and their availabilities)).
Gupta does not explicitly disclose:
projecting a plurality of availabilities, by the at least some of the first set of support agents and the second set of support agents, for the support ticket, the plurality of projected availabilities being based on at least one of a time zone compatibility, a time off schedule, and active work hours associated with each support agent in the at least some of the first set of support agents and the second set of support agents.  
However, Gupta(2) discloses:
projecting a plurality of availabilities, by the at least some of the first set of support agents and the second set of support agents, for the support ticket ([0042] schedule of available appointments is displayed (i.e. for service agent, e.g. by for the support ticket to determine available slots of agents)), the plurality of projected availabilities being based on at least one of a time zone compatibility ([0042] service agent location), a time off schedule ([0042] scheduling availability [0049] not working during the time slot), and active work hours associated with each support agent ([0042] scheduling availability) in the at least some of the first set of support agents and the second set of support agents ([0039] customer service agents may be available [0044] and referenced to determine available appointment times).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gupta in view of Gupta(2) to have projected availabilities by some of the agents for a ticket based on time zone compatibilities, time off schedule and active work hours. One of ordinary skill in the art would have been motivated to do so to determine available appointment times when a capable customer service agent is available and in or near a specified location (Gupta(2), [0044]).
Regarding claim 13, it does not further define nor teach over the limitations of claim 6, therefore, claim 13 is rejected for at least the same reasons set forth above as in claim 6.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta-Gorny-Bezawada-Avila-Gupta(2).
Regarding claim 19, Gupta-Gorny-Bezawada disclose: 
The computer program product of claim 15, set forth above, 
Gupta discloses:
in response to receiving the support ticket ([0039] service request, e.g. ticket, assigned to a customer service agent), the plurality of projected workload availabilities for the support ticket being based on the projected workloads ([0056] agent 2 will be able to process the service request almost immediately and agent 1 has a long queue of requests to process), projecting workload availabilities, of the at least some of the first set of support agents and the second set of support agents ([0056] agent 2 will be able to process the service request almost immediately and agent 1 has a long queue of requests to process), the plurality of projected workload availabilities for the support ticket being further based on the plurality of projected availabilities for the support ticket ([0056] agent 2 will be able to process the service request almost immediately and agent 1 has a long queue of requests to process (i.e. for service request, the identified agents as possible candidates to process the service request and their availabilities)).
Gupta does not explicitly disclose:
wherein the program code includes further instructions to project workloads of another plurality of support agents, wherein the other machine learning model projects workload availabilities, of the at least some of the first set of support agents and the second set of support agents, for the support ticket based on at least one of a total number of support tickets currently assigned to each of the at least some of the first set of support agents and the second set of support agents, and at least one of a priority, an escalation status, a predicted probability of escalation, a complexity, and a support ticket life-stage associated with each of the total number of support tickets currently assigned to each of the at least some of the first set of support agents and the second set of support agents, and projecting workload availabilities for the support ticket further comprises projecting a plurality of availabilities, of the at least some of the first set of support agents and the second set of support agents, for the support ticket, the plurality of projected availabilities being based on at least one of a time zone compatibility, a time off schedule, and active work hours associated with each support agent in the at least some of the first set of support agents and the second set of support agents.
However, Avila discloses:
wherein the program code includes further instructions to project workloads of another plurality of support agents ([0039] operations performed in method 200 may correspond to operations executed by a system that execute neural network or machine-learning (i.e. training via learning in automated system) processing), wherein the other machine learning model projects workload availabilities ([0042] e.g. routing determination executed, e.g. based on agent data such as availability information for the support agents), of the at least some of the first set of support agents and the second set of support agents ([0042] support agents), for the support ticket based on at least one of a total number of support tickets currently assigned to each of the at least some of the first set of support agents and the second set of support agents ([0030] availability information, e.g. whether an agent is engaged in an interaction with a customer), and at least one of a priority, an escalation status, a predicted probability of escalation, a complexity, and a support ticket life-stage associated with each of the total number of support tickets currently assigned to each of the at least some of the first set of support agents and the second set of support agents ([0042] presence information, e.g. matching agent at initial stages of creation of a help desk case, during active communication for the help desk case, etc.), and 
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gupta in view of Avila to have trained a machine learning model to project workloads of agents and for tickets based on a number of tickets currently assigned and at least a support ticket life stage associated with the tickets. One of ordinary skill in the art would have been motivated to do so to have a routing determination for support tickets based on agent data such as availability information for the support agents (Avila, [0042]).
Gupta-Avila do not explicitly disclose:
projecting workload availabilities for the support ticket further comprises projecting a plurality of availabilities, of the at least some of the first set of support agents and the second set of support agents, for the support ticket, the plurality of projected availabilities being based on at least one of a time zone compatibility, a time off schedule, and active work hours associated with each support agent in the at least some of the first set of support agents and the second set of support agents.
However, Gupta(2) discloses:
projecting workload availabilities for the support ticket further comprises projecting a plurality of availabilities, of the at least some of the first set of support agents and the second set of support agents, for the support ticket ([0042] schedule of available appointments is displayed (i.e. for service agent, e.g. by for the support ticket to determine available slots of agents)), the plurality of projected availabilities being based on at least one of a time zone compatibility ([0042] service agent location), a time off schedule ([0042] scheduling availability [0049] not working during the time slot), and active work hours associated with each support agent ([0042] scheduling availability) in the at least some of the first set of support agents and the second set of support agents ([0039] customer service agents may be available [0044] and referenced to determine available appointment times).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Gupta-Avila in view of Gupta(2) to have projected availabilities by some of the agents for a ticket based on time zone compatibilities, time off schedule and active work hours. One of ordinary skill in the art would have been motivated to do so to determine available appointment times when a capable customer service agent is available and in or near a specified location (Gupta(2), [0044]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pickering et al. (US-6493695-B1) METHODS AND SYSTEMS FOR HOMOGENEOUSLY ROUTING AND/OR QUEUEING CALL CENTER CUSTOMER INTERACTIONS ACROSS MEDIA TYPES;
Anerousis et al. (US-20120023044-A1) ISSUE RESOLUTION IN EXPERT NETWORKS;
Della Corte et al. (US-20140032254-A1) ALLOCATION OF AGENTS IN A SUPPORT CENTER TO MEET SERVICE LEVELS OF SUPPORT REQUESTS;
ANDERSON et al. (US-20150278748-A1) ROUTING TROUBLE TICKETS TO PROXY SUBJECT MATTER EXPERTS;
Zhang et al. (US-20180211260-A1) MODEL-BASED ROUTING AND PRIORITIZATION OF CUSTOMER SUPPORT TICKETS;
NELSON et al. (US-20190130413-A1) SERVICE TICKET ASSIGNMENT AND COLLABORATION;
Chan et al. (US-20190197457-A1) ASSIGNING TICKETS TO AGENTS BASED ON RELEVANT SKILLS IN A CUSTOMER-SUPPORT TICKETING SYSTEM;
Mathrubootham et al. (US-20190139054-A1) SYSTEM AND METHOD FOR MAPPING TICKETS BETWEEN CUSTOMER-FACING AGENTS, SPECIALIZED AGENTS AND AGENT GROUPS;
Prakash et al. (US-10735590-B2) FRAMEWORK FOR PREDICTIVE CUSTOMER CARE SUPPORT;
McSwiggan (US-20200394585-A1) SYSTEM AND METHOD FOR QUEUE LOOK AHEAD TO OPTIMIZE WORK ASSIGNMENT TO AVAILABLE AGENTS.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        
/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
8/1/22